In an action by plaintiff wife to recover damages for personal injuries, resulting from a fall caused by a hole or depression in the roadway, and by her husband for loss of services, judgment, entered on the verdict of a jury in favor of defendant, unanimously affirmed, with costs. No opinion. Johnston, Adel, Sneed and MacCrate, JJ., concur; Carswell, Acting P. J., concurs for affirmance on the ground that no negligence on the part of the defendant was established. (Dupont v. Village of Port Chester, 204 N. Y. 351.)